    Case 3:21-cv-02083-K Document 1 Filed 08/31/21               Page 1 of 10 PageID 1



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

MAYRA FACUNDO,                         §
                                       §
      Plaintiff                        §
                                       §
v.                                     §             Civil Action No. 3:21-cv-2083
                                       §
MAXIMUM GLOBAL                         §
TRANSPORTATION, LLC AND                §
DAVID BRADLEY DEYERLE                  §
                                       §
      Defendants                       §
______________________________________________________________________________

                     PLAINTIFF’S ORIGINAL COMPLAINT
______________________________________________________________________________

TO THE HONORABLE JUDGE OF SAID COURT:

       Plaintiff Mayra Facundo files this Original Complaint against Maximum Global

Transportation, LLC, a company, and David Bradley Deyerle, an individual, and respectfully

alleges as follows:

                                              I.
                                           PARTIES

       1.      Plaintiff Mayra Facundo is an individual and resident of Dallas County, Texas.

       2.      Defendant Maximum Global Transportation, LLC is a Mississippi Company, with

a principal office address of 1000 Highland Colony Parkway, Building 5000, Suite 5203,

Ridgeland, Mississippi 39157. It may be served with process by and through its registered agent,

Registered Agents, Incorporated, located at 270 Trace Colony Park, Suite B, Ridgeland,

Mississippi 39157.




PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 1 OF 10
     Case 3:21-cv-02083-K Document 1 Filed 08/31/21                  Page 2 of 10 PageID 2



       3.      Defendant David Bradley Deyerle is an individual and resident of Virginia, who

may be served with process at his residence of 1469 Muse Drive, Vinton, Virginia 24179, or

wherever he may be found.

                                            II.
                                 JURISIDICTION AND VENUE

       4.      This Court has jurisdiction over this matter pursuant to 28 United States Code

section 1332(a)(1) because the amount in controversy exceeds $75,000, exclusive of interest and

costs, and is between citizens of different states.

       5.      Venue is proper in the Dallas Division of the Northern District of Texas because all

or a substantial part of the events or omissions giving rise the Plaintiff’s claims occurred in Dallas,

Dallas County, Texas. Specifically, the motor vehicle collision that is the basis of this suit occurred

in Dallas, Texas.

                                           III.
                                  CONDITIONS PRECEDENT

       6.      All conditions precedent have been performed or have occurred.

                                                IV.
                                               FACTS

       7.      This case arises out of a vehicle collision that occurred on May 27, 2021, at

approximately 4:00 p.m. on the South bound service road near the 600th block of Interstate

Highway 35.

       8.      At the time of the collision, Defendant Mr. Deyerle was operating a tractor-trailer

owned by Defendant Maximum Global Transportation, LLC (“Maximum Global”), believed by

Plaintiff to be Defendant Mr. Deyerle’s employer.

       9.      Defendant Maximum Global entrusted the tractor-trailer involved in this collision

to Mr. Deyerle, an incompetent or unqualified driver.



PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 2 OF 10
     Case 3:21-cv-02083-K Document 1 Filed 08/31/21                   Page 3 of 10 PageID 3



       10.          Upon information and belief, Defendant Mr. Deyerle was, at all relevant times, an

employee, agent, or independent contractor of Defendant Maximum Global, acting within the

course and scope of his employment.

       11.          While Defendant Mr. Deyerle was operating the Defendant Maximum Global’s

tractor-trailer, Mr. Deyerle attempted to change lanes from the left center lane into the far-left lane

that was occupied by Ms. Facundo’s vehicle.

       12.       Defendant Mr. Deyerle’s unsafe lane change caused the collision of Defendant’s

trailer with Ms. Facundo’s vehicle.

       13.       As a result of the collision, Plaintiff suffered injuries and damage to Plaintiff’s

vehicle. Plaintiff, Ms. Facundo, has experienced physical pain and suffering and mental anguish

in addition to her economic damages, as detailed below.

                                  V.
             NEGLIGENCE OF DEFENDANT DAVID BRADLEY DEYERLE

       14.       Defendant David Bradley Deyerle owed a duty to the public to exercise ordinary

care in the operation of a motor vehicle on public roadways. He failed to exercise ordinary care

and thus breached his duty of care in the following ways:

               i.          Changing lanes while unsafe;

              ii.          Failing to keep a safe distance;

             iii.          Failing to keep such a lookout as a person of ordinary prudence would have

                           kept under the same or similar circumstances;

             iv.           Failing to properly and timely apply his vehicle’s brakes to avoid the

                           collision referenced above;

              v.           Failing to take proper evasive measures to avoid the collision referenced

                           above;



PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 3 OF 10
     Case 3:21-cv-02083-K Document 1 Filed 08/31/21                     Page 4 of 10 PageID 4



               vi.           Driving in a reckless manner;

              vii.           Driver inattention;

              viii.          Upon information and belief, driving while distracted; and

                ix.          Failure to give proper warning upon an impending collision.

        15.        Defendant Mr. Deyerle’s failure to exercise ordinary care proximately caused

Plaintiff’s injuries.

                                   VI.
         NEGLIGENCE PER SE OF DEFENDANT DAVID BRADLEY DEYERLE

        16.           For the reasons stated above, Defendant Deyerle recklessly drove a vehicle in

willful or wanton disregard for the safety of persons or property. Specifically, Defendant Deyerle

violated the following statutes:

                 i.          Changing lanes when unsafe. Tex. Transp. Code § 545.060;

                ii.          Failure to yield the right-of-way while changing lanes. Tex. Transp. Code
                             § 545.061;

               iii.          In failing to yield the right-of-way resulting in an accident. Tex. Transp.

                             Code Ann. § 542.4045;

               iv.           In failing to keep a safe distance. Tex. Transp. Code Ann. § 545.062; and

                v.           In driving in a reckless manner. Tex. Transp. Code Ann. § 545.401.

               vi.           In failing to yield the right-of-way to a vehicle that has entered an
                             intersection from another highway or that is approaching so closely as to
                             be an immediate hazard to the operator’s movement in or across the
                             intersection. Tex. Transp. Code Ann § 545.153(b).

        17.           Such acts and/or omissions constitute negligence per se. This negligence per se

proximately caused Plaintiff’s injuries.




PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 4 OF 10
    Case 3:21-cv-02083-K Document 1 Filed 08/31/21                 Page 5 of 10 PageID 5



                                          VII.
                                  RESPONDEAT SUPERIOR

       18.     Defendant Maximum Global is responsible for the actions of Mr. Deyerle under the

doctrine of respondeat superior. Plaintiff was injured due to the negligence, negligence per se, and

gross negligence of Maximum Global’s employee or agent, Mr. Deyerle. Upon information and

belief, Mr. Deyerle was a Maximum Global employee acting in the course and scope of

employment when the above-described acts and/or omissions were committed. Alternatively, and

only if Mr. Deyerle is found at some point in the future to not be an employee of Maximum Global,

Plaintiff alleges that Mr. Deyerle was an independent contractor and/or agent acting on behalf of

Maximum Global at all relevant times.

                             VIII.
 NEGLIGENT ENTRUSTMENT BY MAXIMUM GLOBAL TRANSPORTATION, LLC

       19.     The occurrence made the basis of this suit, referred to above, and the resulting

damages were proximately caused by the negligent conduct of Defendant Mr. Deyerle, acting in

the course and scope of employment and on behalf of Maximum Global. On the occasion in

question:

   a. Upon information and belief, Defendant Maximum Global was the owner of the tractor-

       trailer operated by Defendant Mr. Deyerle on the date of the incident;

   b. Defendant Maximum Global entrusted the tractor-trailer to Mr. Deyerle as a reckless or

       incompetent driver;

   c. Defendant Mr. Deyerle was negligent on the date of the incident; and

   d. Defendant Mr. Deyerle’s negligence was the proximate cause of Plaintiff’s injuries and

       damages.




PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 5 OF 10
    Case 3:21-cv-02083-K Document 1 Filed 08/31/21                 Page 6 of 10 PageID 6



                                 IX.
        NEGLIGENT HIRING, TRAINING, SUPERVISION, AND RETENTION

       20.     Negligent Hiring. Defendant Maximum Global had a duty to hire competent

employees. Upon information and belief, Defendant Maximum Global breached that duty by

hiring Defendant Mr. Deyerle, due to inadequate screening measures and/or because Defendant

Mr. Deyerle was an incompetent or unqualified driver. Upon information and belief, Defendant

Maximum Global’s failure to perform adequate pre-employment screening measures and hiring

practices and/or its hiring of an incompetent or unqualified driver proximately caused Plaintiff’s

injuries. Furthermore, Plaintiff’s injuries are a harm of the type for which the law permits

recovery.

       21.     Negligent Training. Defendant Maximum Global had a duty to train competent

employees. Upon information and belief, Defendant Maximum Global breached that duty by

failing to train, or by inadequately training Defendant Mr. Deyerle. Upon information and belief,

Defendant Maximum Global’s training practices as they relate to Defendant Mr. Deyerle fell

below the standard that a reasonably prudent trucking/transportation/distribution company would

have maintained. Upon information and belief, this breach of Maximum Global’s duty to train

competent employees proximately caused Plaintiff’s injuries and damages.

       22.     Negligent Supervision. Defendant Maximum Global had a duty to supervise its

employees. Upon information and belief, Defendant Maximum Global breached that duty by

failing to supervise, or by inadequately supervising Defendant Mr. Deyerle. Upon information

and belief, Defendant Maximum Global’s supervision as it related to Defendant Mr. Deyerle fell

below the standard that a reasonably prudent trucking/transportation/distribution company would

have maintained. Upon information and belief, this breach of Maximum Global’s duty to

supervise Defendant Mr. Deyerle proximately caused Plaintiff’s injuries and damages.



PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 6 OF 10
     Case 3:21-cv-02083-K Document 1 Filed 08/31/21                   Page 7 of 10 PageID 7



       23.     Negligent Retention. Defendant Maximum Global had a duty to retain competent

employees. Upon information and belief, Defendant Maximum Global breached that duty by

retaining Defendant Mr. Deyerle, an incompetent and/or unqualified driver. Upon information

and belief, Defendant Maximum Global’s retention practices, as they relate to Defendant Mr.

Deyerle, fell below the standard that a reasonably prudent trucking/transportation/distribution

company would have maintained. Upon information and belief, this breach of Maximum Global’s

duty to retain competent employees proximately caused Plaintiff’s injuries and damages.

                                        X.
                          GROSS NEGLIGENCE OF DEFENDANTS

       24.     As stated previously, Defendant Mr. Deyerle had a duty to exercise ordinary care

in the operation of a motor vehicle. Defendant Maximum Global owed a duty to exercise ordinary

care in its hiring, supervision, training, and retention of employees and in the entrustment of its

tractor-trailer. For the reasons set forth above, Defendant Mr. Deyerle recklessly drove a vehicle

in willful or wanton disregard for the safety of persons or property. Such acts or omissions

constitute gross negligence.

       25.     The acts and/or omissions of the Defendants, when viewed objectively from

Defendants’ standpoint at the time of the occurrence, involved an extreme degree of risk,

considering the probability and magnitude of potential harm to others. Further, Defendants had

actual, subjective awareness of the risks involved, but nevertheless proceeded with conscious

indifference to the rights, safety, or welfare of others, including the public and Plaintiff.

       26.     This willful or wanton disregard for the safety of persons or property proximately

caused Plaintiff’s injuries. Thus, the Defendants are liable for gross negligence and exemplary

damages.




PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 7 OF 10
    Case 3:21-cv-02083-K Document 1 Filed 08/31/21                   Page 8 of 10 PageID 8



       27.      Additionally, for the reasons stated above as they relate to negligent hiring,

retention, supervision, and training, and the negligent entrustment of a vehicle to Defendant Mr.

Deyerle, Plaintiff alleges that Defendant Maximum Global is also liable for gross negligence and

exemplary damages, as further detailed above.

                                               XI.
                                             DAMAGES

       24. Plaintiff Mayra Facundo sustained injuries in the collision referenced above as a direct

and proximate result of Defendants’ acts and omissions.

       25.      As a direct and proximate result of the occurrence made the basis of this lawsuit,

Ms. Facundo has incurred the following damages:

             a. Reasonable medical care and expenses in the past. These expenses were incurred

                by Plaintiff for the necessary care and treatment of Plaintiff’s injuries resulting

                from the incident complained of herein and such charges are reasonable and were

                usual and customary charges for such services;

             b. Reasonable and necessary medical care and expenses which will, in all reasonable

                probability, be incurred in the future;

             c. Physical pain, suffering, and mental anguish in the past and future;

             d. Physical impairment in the past and future;

             e. Property damage;

             f. Loss of enjoyment of life;

             g. Loss of household services in the past and which will, in all reasonable

                probability, be incurred in the future;

             h. Loss of wages in the past;




PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 8 OF 10
    Case 3:21-cv-02083-K Document 1 Filed 08/31/21                     Page 9 of 10 PageID 9



               i. Loss of wages that will, in all reasonable probability, be incurred in the future;

                  and

               j. Exemplary damages.

         26.      By the reasons stated above, Plaintiff has suffered losses and damages in a sum

within the jurisdictional limits of the Court and for which this lawsuit is brought.

                                                 XII.
                                            JURY DEMAND

         27.      Plaintiff requests her right to a jury trial afforded by the Texas Constitution and the

United States Constitution. Plaintiff has tendered, or will tender, the requisite fee to the District

Clerk.

                                                  XIII.
                                                PRAYER

         28.      WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that the

Defendants be cited to appear and answer herein, and that upon a final hearing of the cause,

judgment be entered for the Plaintiff against Defendants, jointly and severally, for damages in an

amount within the jurisdictional limits of the Court; together with pre-judgment interest (from

the date of injury through the date of judgment) at the maximum rate allowed by law; post-

judgment interest at the legal rate, costs of court; and such other and further relief to which the

Plaintiff may show herself to be entitled by law or in equity.

                                                 Respectfully submitted,

                                                 /s Kim Jones Penepacker
                                                 KIM JONES PENEPACKER
                                                 State Bar No. 24101976
                                                 Kim@thetexaslawdog.com
                                                 MATTHEW E. AUSLBROOK
                                                 State Bar No. 24093880
                                                 Matt@thetexaslawdog.com



PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 9 OF 10
   Case 3:21-cv-02083-K Document 1 Filed 08/31/21          Page 10 of 10 PageID 10



                                             AULSBROOK LAW FIRM, PLLC
                                             420 E. Lamar Blvd., Ste. 110
                                             Arlington, Texas 76011
                                             Tel. 817.775.5364
                                             Fax 817.381.5892
                                             ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 10 OF 10
